DETAILED ACTION
This Office Action is in response to Amendment filed July 5, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 21 are objected to because of the following informalities:
On line 13 of claim 1, “that” should be replaced with “a potential energy”.
On lines 1-2 of claim 21, “a thickness of the front barrier and the back barrier layer are” should be amended to, for example, “a thickness of the front barrier layer and a thickness of the back barrier layer are each”, because it is not grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is not clear what “the potential energy of the first potential well” and “that of the second potential well” recited on lines 13-14 each refers to, because (a) as can be seen clearly in Fig. 3 of current application, the first and second potential well each has a plurality of potential energies (see the y-axis that represents a potential energy), some of which may be the same and others of which may be different, (b) while Applicants claim that “the potential energy of the first potential well is lower than that of the second potential well” in the amended claim 1, a potential energy at a certain position of the first potential well such as a potential energy at a position near the Fermi level is higher than a potential energy at a certain position of the second potential well such as a potential energy at a position at the bottom of the second potential well, (c) therefore, depending on what “the potential energy of the first potential well” and “that of the second potential well” each refers to, Applicants’ originally disclosed semiconductor structure may or may not read on the amended claim 1, rendering claim 1 indefinite, and (d) in addition, the limitations “the potential energy of the first potential well” and “that of the second potential well” lack the antecedent bases.  Claims 3-18 and 20-22 depend on claim 1, and therefore, claims 3-18 and 20-22 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 11, 16, 17 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nakata et al. (US 2019/0334023)
Regarding claims 1, 4-7, 9, 11, 16 and 17, Nakata et al. disclose a semiconductor structure (Fig. 1), comprising: a substrate (2) ([0017]); a seed layer (11) ([0017]) on the substrate; a buffer layer (12) ([0017]) on the seed layer; a back barrier layer (13) ([0017]) with a V-group element polarity (N-polarity) ([0018] and [0021]) on the buffer layer, because epitaxially grown GaN-based compound semiconductors would inherently have an N-polar top surfaces when grown on a C-polar SiC substrate; a channel layer (composite layer of 14 and 15) ([0017]) on the back barrier layer (13); a front barrier layer (16) ([0017]) on the channel layer; and a first conductive channel (15 or composite layer of 14 and 15) and a second conductive channel (14c) ([0022]) located at an interface of the channel layer and the front barrier layer and an interface of the channel layer and the back barrier layer, respectively, because (a) Applicants do not specifically claim what the “channel layer” refers to, and (b) therefore, the intermediate layer 15 can function as a portion of a channel layer, while the two-dimensional electron gas 14c can also function as a channel layer,  wherein the first conductive channel and the second conductive channel inherently have a first potential well and a second potential well, respectively, because the channel layer (composite layer of 14 and 15) is formed of GaN ([0022]-[0023]), while the front and back barrier layer (16 and 13) are formed of AlGaN ([0021] and [0025]) just like Applicants’ disclosed semiconductor structure, wherein the potential energy of the first potential well is inherently lower than that of the second potential well, because (a) the way Applicants achieve this configuration is by using the N-polar semiconductor layers as disclosed in paragraph [0054] of current application, and (b) Nakata et al. already disclose N-polar GaN-based semiconductor layers ([0018]) (claim 1), wherein the back barrier (13) is a III-V group compound comprising aluminum (Al) (AlGaN) (claim 4), the back barrier (13) comprises AlGaN, AIN, AllnN, AlGalnN, or a combination thereof (claim 5), the front barrier (16) and the back barrier (13) comprise a same material (AlGaN or elements of Al, Ga and/or N), because the term “a same material” does not necessarily suggests “a same material composition” (claim 6), the back barrier (13) is AlGaN with a nitrogen (N) polarity ([0018]) (claim 7), the buffer layer (12) comprises a resistive layer disposed under the back barrier layer (13), because Applicants do not specifically claim what the “resistive layer” refers to, and how resistive a layer should be to be referred to as “a resistive layer” (claim 9), wherein a band gap of the back barrier layer (13; band gap of AlGaN) is higher than a band gap of the resistive layer (band gap of GaN) ([0017]) (claim 11), band gaps of the front barrier layer (16) (band gap of AlGaN) and the back barrier layer (13) (band gap of AlGaN) are higher than a band gap of the channel layer (composite layer of 14 and 15 ; band gap of GaN) (claim 16), the channel layer ((layer of 14 in) composite layer of 14 and 15) is an unintentionally doped Ill-V group compound (GaN) and is free of aluminum (Al), because (a) the limitation “an unintentionally doped’ is merely a product-by-process limitation, and (b) Applicants do not specifically claim how low the doping concentration should be to be referred to as “an unintentionally doped III-V compound” (claim 17).
Regarding claim 20, Nakata et al. disclose a semiconductor device (Fig. 1), comprising: a semiconductor structure as claimed in claim 1; a gate electrode (21) ([0017] and [0023]) on the semiconductor structure; and a source electrode (22) ([0017]) and a drain electrode (23) ([0017]) on opposite sides of the gate electrode. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14, 17 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by Murugapandiyan et al. (“Design and Analysis of 20 nm T-Gate AlN/GaN HEMT with InGaN back-barrier for High power Microwave Applications,” International Conference on Sustainable Growth through Universal Practices in Science, Technology and Management (ICSGUPSTM-2018), Goa, June 8-10, 2018.) or, in the alternative, under 35 U.S.C. 103 as obvious over Murugapandiyan et al. (“Design and Analysis of 20 nm T-Gate AlN/GaN HEMT with InGaN back-barrier for High power Microwave Applications,” International Conference on Sustainable Growth through Universal Practices in Science, Technology and Management (ICSGUPSTM-2018), Goa, June 8-10, 2018.) in view of Nakata et al. (US 2019/0334023)
Regarding claim 1, Murugapandiyan et al. disclose a semiconductor structure (Figure 1), comprising: a substrate (SiC Substrate); a seed layer (bottommost bilayer of GaN buffer) on the substrate, because (a) Applicants do not specifically claim what the “seed layer” refers to, what it does and/or what it is formed of, (b) therefore, the bottommost bilayer of GaN buffer can be referred to as “a seed layer”, and (c) the limitation “seed” is directed to a product by process limitation and/or an intended sue of a certain but unspecified layer; a buffer layer (remainder of GaN buffer) on the seed layer; a back barrier layer (InGaN back-barrier) with a V-group element polarity (N-polarity) on the buffer layer, because (a) Applicants do not specifically claim whether the top surface or bottom surface of the back barrier layer has the V-group element polarity, and (b) the InGaN back-barrier disclosed by Murugapandiyan et al. inherently comprises an N-polarity along a certain direction, which is an inherent characteristic of a wurzite crystal structure of GaN-based semiconductor materials; a channel layer (GaN channel) on the back barrier layer; a front barrier layer (AlN barrier) on the channel layer; and a first conductive channel and a second conductive channel located at an interface of the channel layer and the front barrier layer and an interface of the channel layer and the back barrier layer, respectively, see Fig. 1(b) where the conduction band edges are disposed below the Fermin level at the interface of the InGaN back-barrier and the GaN channel, and at the interface of the GaN channel and the AlN barrier, both of which form two-dimensional electron gas conductive channels, wherein the first conductive channel and the second conductive channel have a first potential well (portion of interface of GaN channel and AlN barrier below Fermi level) and a second potential well (portion of interface of GaN channel and InGaN back-barrier below Fermi level), respectively, wherein the potential energy of the first potential well is lower than that of the second potential well.
If Applicants can prove or show that it is not inherent that (the top surface of) the back barrier layer or the InGaN back-barrier is with the V-group element polarity or N-polarity, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that (the top surface of) the back barrier layer or the InGaN back-barrier can have the N-polarity, because (a) GaN-based semiconductor materials have two polarities, i.e. N-polarity and Ga-polarity, (b) when the SiC Substrate and GaN buffer have top surfaces oriented along the (0001) direction, the InGaN back-barrier would have a Ga-polarity, while when the SiC Substrate and GaN buffer have top surfaces oriented along the (000-1) direction, the InGaN back-barrier would have an N-polarity, which is the claimed V-group element polarity, and (c) a SiC(000-1) Substrate and a GaN(000-1) buffer have been commonly employed in forming GaN-based semiconductor devices as disclosed in paragraph [0018] of Nakata et al.
Regarding claims 6, 9, 14 and 17, Murugapandiyan et al. further disclose that the front barrier (AlN barrier) and the back barrier (InGaN back-barrier) comprise a same material of N, because “a same material” does not necessarily suggests “a same material composition” (claim 6), the buffer layer (remainder of GaN buffer) comprises a resistive layer disposed under the back barrier layer (InGaN back-barrier), because (a) Applicants do not specifically claim how resistive “a resistive layer” should be, and (b) therefore, the GaN buffer disclosed by Murugapandiyan et al. can be referred to as “a resistive layer” since the GaN buffer has a certain resistivity (claim 9), the front barrier layer (AlN barrier) has a III-group element polarity, because when the top surface of the front barrier layer has an N-polarity, the bottom surface of the front barrier layer that is in contact with the channel layer would have a Al-polarity or III-group element polarity (claim 14), and the channel layer (GaN channel) is an unintentionally doped II-V group compound and is free of aluminum (Al), because Murugapandiyan et al. do not disclose any doping of the GaN Channel (claim 17).
Regarding claim 20, Murugapandiyan et al. disclose a semiconductor device (Fig. 1), comprising: a semiconductor structure as claimed in claim 1; a gate electrode (G) on the semiconductor structure; and a source electrode (S) and a drain electrode (D) on opposite sides of the gate electrode.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murugapandiyan et al. (“Design and Analysis of 20 nm T-Gate AlN/GaN HEMT with InGaN back-barrier for High power Microwave Applications,” International Conference on Sustainable Growth through Universal Practices in Science, Technology and Management (ICSGUPSTM-2018), Goa, June 8-10, 2018.) or, in the alternative, under 35 U.S.C. 103 as obvious over Murugapandiyan et al. (“Design and Analysis of 20 nm T-Gate AlN/GaN HEMT with InGaN back-barrier for High power Microwave Applications,” International Conference on Sustainable Growth through Universal Practices in Science, Technology and Management (ICSGUPSTM-2018), Goa, June 8-10, 2018.) in view of Nakata et al. (US 2019/0334023)  The teachings of Murugapandiyan et al. or Murugapandiyan et al. in view of Nakata et al. are discussed above.
Murugapandiyan et al. or Murugapandiyan et al. in view of Nakata et al. differ from the claimed invention by not showing that a thickness of the front barrier and the back barrier layer are about 5-25 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the front barrier and the back barrier layer can be about 5-25 nm, because (a) Applicants do not specifically claim how close to 5-25 it should be to be referred to be “about 5-25”, (b) it would have been obvious that the thicknesses of 3.5 nm disclosed by Murugapandiyan et al. can be about 5-25 nm, and (c) furthermore, the thickness of the front and back barrier layer should be controlled and optimized to obtain a desired density of the two dimensional carriers, which will determine the electrical characteristics of the semiconductor device formed on the claimed semiconductor structure.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2019/0334023) in view of Prechtl et al. (US 2017/0104076)  The teachings of Nakata et al. are discussed above.
Nakata et al. differ from the claimed invention by not showing that the back barrier has a p-type dopant.
Prechtl et al. disclose a back barrier ([0039], [0051]-[0054], [0062]-[0063], [0068] and [0086]-[0090]) that has a p-type dopant.
Since both Nakata et al. and Prechtl et al. teach a semiconductor structure, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention that the back barrier can have a p-type dopant, because a barrier layer in a GaN-based semiconductor device has commonly been doped with a p-type dopant to render the barrier layer p-type or to form a resistive or semi-insulating region out of the barrier layer by using p-type dopants such as Be, Zn and C in GaN-based semiconductor materials.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Nakata et al. (US 2019/0334023) in view of Chu et al. (US 2019/0067464 A1)  The teachings of Nakata et al. are discussed above.
Nakata et al. differ from the claimed invention by not showing that the back barrier layer comprises a first back barrier layer adjacent to the channel layer and a second barrier layer away from the channel layer, wherein a band gap of the first back barrier layer is higher than a band gap of the second back barrier layer.
Chu et al. disclose a semiconductor structure (Fig. 2) comprising a back barrier layer (a digital superlattice alloy 205 back barrier comprising alternating layers of AIN (205b.sub.1:n) and GaN (205a.sub.1:n) ([0051]) comprising a first back barrier layer (topmost AIN 205bn in Fig. 2) adjacent to a channel layer (203) ([0053]) and a second barrier layer (bottommost GaN 205a1 in Fig. 2) away from the channel layer, wherein a band gap of the first back barrier layer (band gap of AIN) is higher than a band gap of the second back barrier layer (band gap of GaN).
Since both Nakata et al. and Chu et al. teach a semiconductor structure, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention that the semiconductor structure disclosed by Nakata et al. can comprise the first and second back barrier layer as disclosed by Chu et al., because the combined semiconductor structure would allow reducing the cracking during epitaxial growth and/or cooling due to lattice mismatches ([0050] in Chu et al.).

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakata et al. (US 2019/0334023) in view of Yang et al. (US 2019/0103482 A1)  The teachings of Nakata et al. are discussed above.
Regarding claim 10, Nakata et al. differ from the claimed invention by not showing that the resistive layer has a carbon (C) or an iron (Fe) dopant.
Yang et al. disclose a semiconductor structure (Fig. 3) comprising a buffer layer (102) ([0033]) comprising a resistive layer (1022) ([0035]), wherein the resistive layer has a carbon (C) or an iron (Fe) dopant ([0036]).
Since both Nakata et al. and Yang et al. teach a semiconductor structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the resistive layer can have a carbon (C) or an iron (Fe) dopant, because (a) a carbon or iron has been commonly employed to form a resistive region in forming a GaN-based semiconductor device, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 12, Nakata et al. differ from the claimed invention by not showing that the semiconductor structure further comprises another back barrier layer on the resistive layer and another resistive layer on the another back barrier layer.
Yang et al. disclose a semiconductor structure (Fig. 3) comprising another back barrier layer (1031) ([0028]) on a resistive layer (1021) ([0026]) and another resistive layer (1022) ([0026]) on the another back barrier layer.
Since both Nakata et al. and Yang et al. teach a semiconductor structure, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention that the semiconductor structure disclosed by Nakata et al. can further comprise another back barrier layer on the resistive layer and another resistive layer on the another back barrier layer as disclosed by Yang et al., because the combined semiconductor structure would block the electrons from being trapped in the buffer structure, and the current collapse effect can be reduced via the back-barrier structure ([0039] of Yang et al.).
Regarding claim 13, Nakata et al. in view of Yang et al. differ from the claimed invention by not showing that the resistive layers and the back barrier layers have a carbon (C) or an iron (Fe) dopant.
Yang et al. disclose a semiconductor structure (Fig. 3) comprising resistive layers (1021) ([0033]) and the back barrier layers (1032) ([0042]) having a carbon (C) or an iron (Fe) dopant ([0033] and [0042]).
Since both Nakata et al. and Yang et al. teach a semiconductor structure, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention that the resistive layers and the back barrier layers can have a carbon (C) or an iron (Fe) dopant, because the combined semiconductor structure would block the electrons from being trapped in the buffer structure, and the current collapse effect can be reduced via the backbarrier structure ([0039] of Yang et al.).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakata et al. (US 2019/0334023) in view of Gu et al. (US 2017/0133239)  The teachings of Nakata et al. are discussed above.
Regarding claim 14, Nakata et al. differ from the claimed invention by not showing that the front barrier layer has a Ill-group element polarity.
Gu et al. disclose a semiconductor structure (Fig. 3B) wherein the front barrier layer the front barrier layer (the barrier layer 34, [(0033]) has a Ill-group element polarity (AlGaN, [0033}).
Since both Nakata et al. and Meguro et al. teach a semiconductor structure, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Gu to teachings of Nakata such as applied the barrier layers 34 (Gu Fig. 3B) of Gu to structure (Nakata Fig. 1) of Nakata to modify the front barrier layer 16.  One of ordinary skill in the art would have been motivated to make this modification such as in order to confine electrons and allows charge to flow through the device.
Regarding claim 15, Nakata et al. in view of Gu et al. further disclose that the front barrier layer is AlGaN with a gallium (Ga) polarity ([0033] of Gu et al.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Nakata et al. (US 2019/0334023) in view of Meguro et al. (US 2021/0210602)
Nakata et al. differ from the claimed invention by not showing that the substrate comprises a ceramic base substrate and a pair of blocking layers sandwiching the ceramic base substrate ([0087]).
Meguro et al. disclose a semiconductor structure (Fig. 5) wherein the substrate (100, [0087]) comprises a ceramic base substrate (20, [0078], layer 20 is comprises AIN is a ceramic, see in light application specification paragraph 0014) and a pair of blocking layers (10 and 30, [0080], Note: blocking layer is the layer blocking something, in this case the layer 10 and 30 can block the electron leakage) sandwiching the ceramic base substrate (see Fig. 5).
Since both Nakata et al. and Meguro et al. teach a semiconductor structure, it would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Meguro to teachings of Nakata such as applied the wafer 100 includes layer 20 sandwiched between layer 30 and 10 (Meguro Fig. 5) of Meguro to the substrate layer 2 (Nakata Fig. 1) of Nakata to modify the substrate layer 2 of Nakata having ceramic layer 20 sandwiched between blocking layer 10 and 30.  One of ordinary skill in the art would have been motivated to make this modification such as in order to protected and reduce the cracks in the layer sandwiched between.
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Nakata et al. (US 2019/0334023)  The teachings of Nakata et al. are discussed above.
Nakata et al. differ from the claimed invention by not showing that a thickness of the front barrier and the back barrier layer are about 5-25 nm.
Nakata et al. further disclose in paragraph [0021] that “The barrier layer 13 of the present embodiment has a thickness of 20 to 40 nm”, and in paragraph [0025] that “The Schottky barrier layer 16 may have a thickness less than 5 nm but 1.5 nm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the front barrier and the back barrier layer can be about 5-25 nm, because (a) Applicants do not specifically claim how close to 5-25 it should be to be referred to be “about 5-25”, (b) the claimed thickness of the back barrier layer overlaps with the thickness range of 20-40 nm disclosed by Nakata et al., and (c) the claimed thickness of the front barrier layer can also be said to overlap with the thickness range of less than 5 nm disclosed by Nakata et al. since, as discussed above, Applicants do not specifically claim how close to 5 nm would be “about 5” nm.

Response to Arguments
Applicant’s arguments with respect to claims1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bayruns et al. (US 10,566,449)
Ramu et al. (US 10,347,738)
Murugapandiyan et al., “DC and microwave characteristics of AlN spacer based Al0.37Ga0.63N/GaN HEMT on SiC substrates for high power RF applications,” International Journal of Nanoelectronics and Materials 10 (2017) pp. 111-122.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 28, 2022